831 F.2d 306
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Ira D. SHIANSKY, Petitioner,v.DEPARTMENT OF TRANSPORTATION, FEDERAL AVIATIONADMINISTRATION, Respondent.
Appeal No. 87-3372
United States Court of Appeals, Federal Circuit.
September 10, 1987.

Before MARKEY, Chief Judge, and DAVIS and BISSELL, Circuit Judges.
PER CURIAM.


1
The final decision of the Merit Systems Protection Board, Docket Number SF07528410038, affirming petitioner's removal is affirmed on the basis of the Board's final order, 33 M.S.P.R. 103 (1987), dismissing the petition for review of the initial decision as untimely filed.  After reviewing the submissions of the parties, we find no basis under our statutorily prescribed scope of review for setting aside the Board's final order.  5 U.S.C. Sec. 7703(c) (1982).